Opinion by
Walker, J.
The pieces of wood in question are 5" x 8" x 12'. In Laurence Phillips Lumber Co. v. United States (T. D. 49624) the rule was laid down that the term “timber” includes pieces of wood 6” x 6" in cross-section but not less than 6" on any one side, and the court held that timber was not included within the meaning of the term “lumber.” From a review of the authorities cited it was held that the term “flitches” was not considered by Congress to be a separate classification apart from either “lumber” or “timber.” On the record presented the protest was .overruled.